Case 1:21-cr-00138-JEB Document 36 Filed 07/27/21 Page1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v. Criminal Action No. 21-138 (JEB)
AARON MOSTOFSKY,

Defendant.

 

 

ORDER
For the reasons set forth in the accompanying Memorandum Opinion, the Court
ORDERS that:
1. Defendant’s Motion for Bill of Particulars is GRANTED IN PART and DENIED IN
PART; and

2. The Government shall provide the additional information by August 5, 2021.

isi James E. Boasberg
JAMES E. BOASBERG

United States District Judge
Date: July 27, 2021
